Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 1 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 1-2 Sept. 1822
				
				Sept 1 My first visitor this day was the General who looks much better than he did and is I think in a fair way of doing well: though he will probably never entirely recover his pristine strength or firmness—He was inclined to be very communicative, and had entered upon political subjects pretty seriously, when young Mr. Paul came in and stopped the conversation—He said he hoped that you and Mr. Calhoun were good friends, that there was a powerful intrigue carrying on in this state, by person’s high in Station who were neither known or suspected, in favour of the S. W. and that the S. J. who  he had hitherto thought all powerful here, had crushed himself completely by some observation’s concerning foreigners or naturalized Citizens; which has rouzed even the old Dutch settlers: people who have hitherto remained quiet and unconcerned spectators of Events—He then talked of the State of New York; and said that it was generally supposed that Spencer was quite down—but that it was a mistake as he was still without exception the most powerful leader in that state. That the local politicks were in a state of such confusion that they did not themselves know what they would do—but be inclined to think that the S. J. would be there supported—That is was absolutely necessary that the South should be brought to feel, that the middle states were on an equality with them; and that Virginia should be humbled, whose arrogance had become insupportable—(This I suppose was a touch at General Scott)—That He the (genl) believed that there would be but two Candidates when the question was fairly brought before the people; and that it would rest between you and Mr. C.—He said that as a Military man he could not talk thus; but as an individual and with a conviction that no person should know what passed between him and me; he would speak freely and could assure me, that few persons were so well informed in these matters as he was—He was proceeding in this discourse when we were interrupted; and he soon after took leave saying that he would see me again soon—This is probably all a matter of indifference to you, but I shall continue to repeat what I hear as long as I stay which I hope will be but a short time, as my Brother is I fondly trust getting wellAfter he left us, we had a visit from Mr Harrison who gave us a piece of intelligence that really grieved me—Poor old John Vaughan’s failure which took place on Friday last He became Security for Perkins and it is said they got from him thirty thousand Dollars—How cruel in his old age—Mr H says he is upwards of seventy—I have always understood that this was a good man; but evil will overtake the good through the medium of the wicked—among much other conversation I was surprized to hear a most excellent character of Mr. Mead—Harrison said he had known him many years, and that no man had ever breathed a word against him but the Son of Judge Tilghman; who was a very great scoundrel, and who had very recently been obliged to decamp from Philadelphia in consequence of some bad conduct—Mr H wanted me to pass the Evening with his Lady but the air was damp; so I declined being determined to take care of my precious self—Mr & Mrs. Sergeant came soon after he left us and sat with us more than an hour—They have moved into Town and called to let me know it and to give me a very polite invitation to go to them whenever I could make it convenient—The Report of Mrs. Bradishes death is contradicted—The Fever is said to be in Baltimore what a dreadful scourge this is ever hanging over our heads, and every year assuming a more frightful appearance—In the Environs of Baltimore they are suffering from the same Fever that is prevailing on the Banks of the Skuyllkill—and they have no where to fly from this direful calamity—What can be the cause of this affliction?—All the nations of the Earth seem now to be suffering—These are the plagues of Egypt that are breaking out amongst us—May the God of Heaven preserve us—we are in his hand, and he alone can save us. With fear and trembling I offer this petition—2 Sept Mary has just got home still having Chills; but she looks very well and I hope it will be nothing—She will find her home a little wearisome I fancy after her visit; for Hopkinson’s house is always full of company—Mr. Lowndes is much better and has gone to the Yellow Springs—Mr Sergeant does not appear to think that this better will be permanent: but Doctor Physick that it is not an organic affection of the breast; therefore is some hope—Sergeant says Mr Lowndes is so long he never could conceive how the circulation could be carried to the heart—I am obliged to close my Letter for want of some thing to write—Mary appears to be much delighted with the Count’s House—She does not appear to think much of the young Lady—He wants to get acquainted with me she says, and perhaps he will choose to come and see me—We received an invitation to take Tea at Mrs. Willings but I declined it, not being inclined to go; and my brother not being well enough yet to venture out in the Evening—God Bless you all I hope Washington will continue healthy; and that I shall soon have the delight of meeting you all and assuring you of the affection of your Wife—
				
					L C Adams
				
				
			